DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.



Claim 20 is copied below, with the limitations belonging to an abstract idea being underlined.
A non-transitory computer readable medium, storing instructions, which when executed by one or more processors, causes the one or more processors to:
receive orientation data and position data, acquired by a positioning device that forms part of a system for mapping a section of a railway track, and at a plurality of locations along the section of the track while the system is moved along the track;
receive two-dimensional (2D) images including outlines of two rails at or near the plurality of locations, acquired by a first acquisition device that forms part of the system;
receive three-dimensional (3D) laser ranging data including point data corresponding to the two rails and surroundings along the section of the track, acquired by a second acquisition device that forms part of the system;
generate geo-referenced rail geometry data associated with geometries of two rails of the track along the section, by combining the set of 2D images with the orientation and position data;
generate geo-referenced 3D point cloud data, including point data corresponding to the two rails and surroundings of the track along the section;
derive track profiles for the track from the geo-referenced 3D point cloud data and the geo-referenced rail geometry data; and
compare the track profiles, and generate enhanced geo-referenced rail geometry data or enhanced geo-referenced 3D point cloud data or both, based on the comparison.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to a computer system, i.e. non-transitory computer readable medium and a processor, does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claims do not recite a particular machine applying or being used by the abstract idea. Under the broadest reasonable interpretation of the claimed invention, the claimed units can be interpreted as parts of a computer system.
The additional limitations of acquiring/receiving data equate to extrasolution data activity, i.e. data gathering (see MPEP 2106.05(g)). Such limitations only include the reception of specific data, and do not expressly require preforming such measurements. 
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claim 20 is rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claim 21 is similarly ineligible. The dependent claim merely adds limitations which further detail the abstract idea, namely further mathematical steps detailing how the method/data processing algorithm is implemented and/or further recite the acquisition/reception of additional data, i.e. add further insignificant extra solution data activity. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20120179309) in view of Puttagunta (US 2016/0221592) and Warta (US 20160082991).

Regarding claim 1, Wilson discloses a method for mapping a section of a railway track (see Abstract and paragraphs 0010 and 0037-0038), the method comprising: 
acquiring geo-referenced rail geometry data associated with geometries of two rails of the track along the section (see Figs 1and 2, and paragraphs 0011, 0028, 0037, 0039, 0046: acquires initial track data, includes location/position data); 
acquiring geo-referenced rail measurement data (see Figs 1and 2, and paragraphs 0031, 0037, 0039, 0046: acquires subsequent measurement data); 
deriving track profiles of the track from the geo-referenced measurement data and the geo-referenced rail geometry data (see Figs 2 and 3, and paragraphs 0031, 0037, 0039, 0046: determines track profile, i.e. centerline profile, from the initial track data and measurement data/subsequent track data); and 
comparing the track profiles (see Figs 2 and 3, and paragraphs 0031 and 0037: compares centerline profiles), and 
generating enhanced geo-referenced rail geometry data or enhanced geo-referenced 3D point cloud data or both, based on the comparison (see Figs 2 and 3, and paragraphs 0031 and 0037-0040: compares centerline profiles and generates data based on the comparison, i.e. generated aggregate data logs falls under to scope of an enhanced geo-referenced rail geometry data).

Wilson does not expressly disclose wherein the geo-reference rail geometry data is acquired by at least projecting at least one collimated light beam towards each or both of the two rails of the track; and 
receiving reflected beam portions from the respective rails, to acquire reflection image data at or near a plurality of locations along the section of the track; and
wherein the geo-referenced rail measurement data comprises (3D) point cloud data that includes point data corresponding to the two rails and surroundings of the track along the section. 

Puttagunta discloses wherein the measurement data comprises (3D) point cloud data includes point data corresponding to the two rails and surroundings of the track along the section (see Abstract and paragraphs 0065, 0070, 0104, and 0151-0153: measurement data used to generate track profile parameters includes 3D point could LIDAR measurements of tracks and environment around the train tracks). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson with the teachings of Puttagunta, i.e. acquiring and analyzing LIDAR data when evaluating track profile, for the advantageous benefit of using conventional measurement systems/measurement for detecting and identifying track geometry data. Once modified, using the LIDAR measurement method of Puttagunta to acquire rail measurement data, the modification would meet the claimed limitation of wherein the geo-referenced rail measurement data comprises (3D) point cloud data that includes point data corresponding to the two rails and surroundings of the track along the section. 

Wilson and Puttagunta do not expressly disclose wherein the geo-reference rail geometry data is acquired by at least projecting at least one collimated light beam towards each or both of the two rails of the track; and 
receiving reflected beam portions from the respective rails, to acquire reflection image data at or near a plurality of locations along the section of the track. 

Warta discloses wherein the geo-reference rail geometry data is acquired by at least projecting at least one collimated light beam towards each or both of the two rails of the track (see paragraphs 0010, 0022, and 0040-0041: discloses LiDAR/laser system, system emits collimated laser beam towards the rails, discloses collecting baseline data that is geo-referenced as the sensor data points are indexed according to their location); and 
receiving reflected beam portions from the respective rails, to acquire reflection image data at or near a plurality of locations along the section of the track (see paragraphs 0010, 0012, 0022, 0025, and 0040-0042: discloses receiving reflected beams from the rails using the 3D imaging system as the train travels along the track, data is index according to their corresponding locations). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson in view of Puttagunta with the teachings of Warta, i.e. detecting reflections of the laser beam, for the advantageous benefit of sensing and recording the ranging signals. That is how conventional LIDAR systems operate. Once modified, using the measurement method of Warta to acquire reference rail measurement data, the modification would meet the claimed limitation of wherein the geo-referenced rail measurement data using the claimed method. 

Regarding claim 9, Wilson, previously modified by Puttagunta and Warta, further discloses generating composite track data by merging the enhanced geo-referenced rail geometry data and the enhanced measurement data, i.e. previously discussed 3D point cloud data, into a single dataset (see paragraphs 0041, 0042, 0053, and 0062: discloses producing an aggregate data of the detected differences from multiple runs as well as aggregate position logs of centerline data).

Regarding claim 12, Wilson does not expressly disclose wherein acquiring geo-referenced 3D point cloud data comprises: 
acquiring orientation data and position data at a plurality of locations along the section of the track; 
scanning a laser beam across the two rails and a portion of the surroundings of the track; 
detecting reflections of the laser beam from the two rails and the surroundings, to acquire ranging data that includes point data corresponding to the two rails and surroundings along the section of the track; and 
generating the geo-referenced 3D point cloud data by combining the ranging data with the orientation and position data.

Puttagunta discloses wherein acquiring geo-referenced 3D point cloud data comprises acquiring orientation data and position data at a plurality of locations along the section of the track (see paragraphs 0052, 0069, 0072, 0150-0151, and 0153: map preparation includes acquiring position information from GPS and directional heading, i.e. orientation); 
scanning a laser beam across the two rails and a portion of the surroundings of the track to acquire ranging data that includes point data corresponding to the two rails and surroundings along the section of the track (see paragraphs 0009, 0070-0071, and 0078); 
generating the geo-referenced 3D point cloud data by combining the ranging data with the orientation and position data (see paragraphs 0045, 0072, 0150-0151, and 0153: map preparation includes acquiring position information from GPS and directional heading, i.e. orientation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson with the teachings of Puttagunta, i.e. acquiring and analyzing LIDAR data when evaluating track profile, for the advantageous benefit of using conventional measurement systems/measurement for detecting and identifying track geometry data. 

Wilson and Puttagunta do not expressly disclose wherein the acquisition of ranging data includes detecting reflections of the laser beam from the two rails and the surroundings. 

Warta discloses wherein the acquisition of ranging data includes detecting reflections of the laser beam from the two rails and the surroundings (see paragraph 0022). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson in view of Puttagunta with the teachings of Warta, i.e. detecting reflections of the laser beam, for the advantageous benefit of sensing and recording the ranging signals. That is how conventional LIDAR systems operate. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20120179309) in view of Puttagunta (US 2016/0221592), Warta (US 20160082991), Menon Gopalakrishna (US 20180165532), and Naithani (US 20160221592).

Regarding claim 2, Wilson does not expressly disclose wherein the geo-referenced 3D point cloud data includes point data corresponding to two further rails along a co-extending section of an adjacent railway track, and wherein the method comprises: 
acquiring further geo-referenced rail geometry data associated with geometries of the two further rails of the adjacent railway track; and 
deriving further track profiles of the adjacent track from the geo-referenced 3D point cloud data and the further geo-referenced rail geometry data, wherein the comparing includes determining distance profiles associated with transverse distances or elevation differences between the track profiles and the further track profiles, and wherein the generating is based on the distance profiles.

Puttagunta discloses wherein the track measurement image data comprises geo-referenced 3D point cloud data includes point data (see Abstract and paragraphs 0013, 0065, 0070, 0104, and 0151-0153: measurement data used to generate track profile parameters includes 3D point could LIDAR measurements of tracks and environment around the train tracks). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson with the teachings of Puttagunta, i.e. acquiring and analyzing LIDAR data when evaluating track profile, for the advantageous benefit of using conventional measurement systems/measurement for detecting and identifying track geometry data.

 Wilson, Putagunta, and Warta do not expressly disclose wherein the geo-referenced 3D point cloud data includes point data corresponding to two further rails along a co-extending section of an adjacent railway track, and wherein the method comprises: 
acquiring further geo-referenced rail geometry data associated with geometries of the two further rails of the adjacent railway track; and 
deriving further track profiles of the adjacent track from the geo-referenced 3D point cloud data and the further geo-referenced rail geometry data, wherein the comparing includes determining distance profiles associated with transverse distances or elevation differences between the track profiles and the further track profiles, and wherein the generating is based on the distance profiles.

Menon Gopalakrishna discloses an imaging system for imaging railroad tracks wherein the image data includes data corresponding to two further rails along a co-extending section of an adjacent railway track (see paragraphs 0002 and 0081-0082: discloses gathering image data of parallel or adjacent tracks using an image sensor). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson in view of Puttagunta and Warta with the teachings of Menon Gopalakrishna, i.e. imaging adjacent tracks, for the advantageous benefit of simultaneously imaging and monitoring an adjacent track at the same time as the current track being traversed. Once modified, using the image sensor to generate image data of adjacent tracks, it would have been obvious to one with ordinary skill in the art to use the image sensor of Wilson to generate 3D point cloud data includes point data corresponding to two further rails along a co-extending section of an adjacent railway track. Furthermore, it would have been obvious to acquiring further geo-referenced rail geometry data associated with geometries of the two further rails of the adjacent railway track deriving further track profiles of the adjacent track from the geo-referenced 3D point cloud data and the further geo-referenced rail geometry data so that the analysis disclosed in Wilson could be performed on the adjacent railroad tracks as well. 

Wilson, Puttagunta, Warta, and Menon Gopalakrishna do not expressly disclose wherein the comparing includes determining distance profiles associated with transverse distances or elevation differences between the track profiles and the further track profiles, and wherein the generating is based on the distance profiles.

Naithani discloses a method of comparing track profiles that includes determining distance profiles associated with transverse distances or elevation differences between the track profiles, and wherein a generation is based on the distance profiles (see paragraph 0055, 0057-0058, and 0083: measuring and comparing a gauge distance, i.e. transverse distance, with a previously measured benchmark/profile).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson in view of Puttagunta, Warta, and Menon Gopalakrishna with the teachings of Naithani, measuring and monitoring a gauge distance, for the advantageous benefit of detecting any changes in the rail spacing. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20120179309) in view of Puttagunta (US 2016/0221592), Warta (US 20160082991), and Rao (US 20170160746).



Regarding claim 6, Wilson, Puttagunta, and Warta do not expressly disclose wherein the geo-referenced rail geometry data comprises a plurality of overlapping data sets associated with the section of the track, and the track profile is an average of track profiles for the overlapping data sets.

Rao discloses a railroad track imaging system wherein the geo-referenced rail geometry data comprises a plurality of overlapping data sets associated with the section of the track, and the track profile is an average of track profiles for the overlapping data sets (see paragraphs 0041 and 0045-0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson in view of Puttagunta and Warta with the teachings of Rao, taking average measurements from overlapping images, for the advantageous benefit of building an a more accurate profile of the geometry data as it is well-known that average measurements generally produce more accurate results when compared to a single measurement. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20120179309) in view of Puttagunta (US 2016/0221592), Warta (US 20160082991), and Menon Gopalakrishna (US 20180165532).

Regarding claim 13, the concept of scanning the laser beam across rails of a railway track; and detecting reflections of the laser beam from the rails has been discussed above in the rejection of claim 12. 
Wilson, Puttagunta, and Warta do not expressly disclose wherein acquiring georeferenced 3D point cloud data further comprises: scanning the laser beam across two further rails of a co-extending section of an adjacent railway track; and detecting reflections of the laser beam from the two further rails, so that the acquired ranging data also includes point data corresponding to the two further rails along the co-extending section of the adjacent track.

Menon Gopalakrishna discloses an imaging system for imaging railroad tracks wherein the image data includes data corresponding to two further rails along a co-extending section of an adjacent railway track (see paragraphs 0002 and 0081-0082: discloses gathering image data of parallel or adjacent tracks using an image sensor). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson in view of Puttagunta and Warta with the teachings of Menon Gopalakrishna, i.e. imaging adjacent tracks, for the advantageous benefit of simultaneously imaging and monitoring an adjacent track at the same time as the current track being traversed. Once modified, using the image sensor to generate image data of adjacent tracks, it would have been obvious to one with ordinary skill in the art to use the image sensor of Wilson to generate 3D point cloud data includes point data corresponding to two further rails along a co-extending section of an adjacent railway track. Once modified, modifying the system of Wilson to image adjacent tracks, the modification would meet the claim limitations of scanning the laser beam across two further rails of a co-extending section of an adjacent railway track; and detecting reflections of the laser beam from the two further rails, so that the acquired ranging data also includes point data corresponding to the two further rails along the co-extending section of the adjacent track. 

Allowable Subject Matter
Claims 14-17 and 22 are allowed.

As per claim 14, the prior art discloses the limitations discussed above. However, the prior art fails to disclose the claimed combination of a system for mapping a section of a railway track, the system comprising: 
a positioning device configured to acquire orientation data and position data at a plurality of locations along the section of the track while the system is moved along the track; 
a first acquisition device configured to acquire two-dimensional (2D) images including outlines of two rails at or near the plurality of locations; 
a second acquisition device configured to acquire three-dimensional (3D) laser ranging data including point data corresponding to the two rails and surroundings along the section of the track; and 
a processing device, configured to: 
generate geo-referenced rail geometry data associated with geometries of two rails of the track along the section, by combining the set of 2D images with the orientation and position data; 
generate geo-referenced 3D point cloud data, which includes point data corresponding to the two rails and surroundings of the track along the section; 
derive track profiles for the track from the geo-referenced 3D point cloud data and the geo-referenced rail geometry data; and 
compare the track profiles, and generate enhanced geo-referenced rail geometry data or enhanced geo-referenced 3D point cloud data or both, based on the comparison.

Dependent claims 15, 16, and 22 are allowable due to their dependency upon allowable claim 14. 

As per claim 17, the prior art discloses the limitations discussed above. However, the prior art fails to disclose the claimed combination of a railway vehicle including: a vehicle coupling mechanism at a front side or rear side of the railway vehicle; 
a system for mapping a railway track, the system attached to the railway vehicle via the coupling mechanism, the system comprising: 
a positioning device configured to acquire orientation data and position data at a plurality of locations along the section of the track while the system is moved along the track; 
a first acquisition device configured to acquire two-dimensional (2D) images including outlines of two rails at or near the plurality of locations; 
a second acquisition device configured to acquire three-dimensional (3D) laser ranging data including point data corresponding to the two rails and surroundings along the section of the track; and 
a processing device, configured to: 
generate geo-referenced rail geometry data associated with geometries of two rails of the track along the section, by combining the set of 2D images with the orientation and position data; 
generate geo-referenced 3D point cloud data, which includes point data corresponding to the two rails and surroundings of the track along the section; 
derive track profiles for the track from the geo-referenced 3D point cloud data and the geo-referenced rail geometry data; and 
compare the track profiles, and generate enhanced geo-referenced rail geometry data or enhanced geo-referenced 3D point cloud data or both, based on the comparison.

Claims 3-5, 7-8, 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claim 3, the prior art discloses the limitations discussed above, but fails to disclose the method according to claim 2, wherein the track profiles further comprise: a first centerline profile of the track in the geo-referenced rail geometry data; 
a second centerline profile of the track in the geo-referenced 3D point cloud data; 
a further centerline profile of the adjacent track in the further geo-referenced rail geometry data; and 
an adjacent centerline profile of the adjacent track in the geo-referenced 3D point cloud data, 
wherein the distance profiles comprise a first distance profile defined between the first centerline profile and the further centerline profile, and a second distance profile defined between the second centerline profile and the adjacent centerline profile.

Dependents claims 4, 5, 7, and 8 would also be allowable due to their dependency upon parent claim 3. 

As per claim 10, the prior art discloses the limitations discussed above, but fails to disclose the method according to claim 1, wherein acquiring geo-referenced rail geometry data comprises: acquiring orientation data and position data at a plurality of locations along the section of the track; acquiring two-dimensional (2D) images including outlines of both rails at or near the plurality of locations along the track; and generating the geo-referenced rail geometry data, by combining the set of 2D images with the orientation and position data.

Dependent claim 23 would also be allowable due to their dependency upon parent claim 10. 

Claims 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

As per claim 20, the prior art discloses the limitations discussed above. However, the prior art fails to disclose the claimed combination of a non-transitory computer readable medium, storing instructions, which when executed by one or more processors, causes the one or more processors to:
receive orientation data and position data, acquired by a positioning device that forms part of a system for mapping a section of a railway track, and at a plurality of locations along the section of the track while the system is moved along the track;
receive two-dimensional (2D) images including outlines of two rails at or near the plurality of locations, acquired by a first acquisition device that forms part of the system;
receive three-dimensional (3D) laser ranging data including point data corresponding to the two rails and surroundings along the section of the track, acquired by a second acquisition device that forms part of the system;
generate geo-referenced rail geometry data associated with geometries of two rails of the track along the section, by combining the set of 2D images with the orientation and position data;
generate geo-referenced 3D point cloud data, including point data corresponding to the two rails and surroundings of the track along the section;
derive track profiles for the track from the geo-referenced 3D point cloud data and the geo-referenced rail geometry data; and
compare the track profiles, and generate enhanced geo-referenced rail geometry data or enhanced geo-referenced 3D point cloud data or both, based on the comparison.

Dependent claim 21 would be allowable, barring the outstanding 101 Claim Rejections, due to its dependency upon parent claim 20. 

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered 
Applicant traverses the examiner claim interpretation under 35 U.S.C. 112(f). Applicant argues that the specification contains sufficient support for the structure according to the drawings and paragraphs 0045-0046, 0050, 0004, and 0025. The argued limitation at issue is believed to be the claimed coupling mechanism recited in claim 17 as it is the only limitation that is rejected under 35 U.S.C. 112 for lack of support. Applicant indicates that “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). 
Upon further review of the MPEP 2181, i.e. if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f) will not apply. Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); CCS Fitness, 288 F.3d at 1369, 62 USPQ2d at 1664; Watts v. XL Sys. Inc., 232 F.3d 877, 880-81, 56 USPQ2d 1836, 1839 (Fed. Cir. 2000); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1888; Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996). Since a person of ordinary skill in the art would readily understand a structure associated with a coupling mechanism, the examiner is withdrawing the outstanding means plus function interpretation and associated 112 Claim Rejections in relation to the associated coupling mechanism.  
	
	Applicant argues the outstanding 101 Claim Rejections. 
Applicants argues that independent claim 1 is no longer directed to an abstract idea as it has been amended to incorporate the patent eligible subject matter of dependent claim 11 into independent claim 1. The examiner agrees, the prior 101 Claim Rejections in relation to independent claim 1 and its dependent claims have been withdrawn. 
Applicant argues that claim 20 is not directed to an abstract idea as claim 20 indicates a system that has acquisition devices that acquire images of railway tracks while the system is moving along the railway tracks. The examiner respectfully disagrees as the recited acquisition device is not part of the claimed non-transitory computer readable medium. The acquisition devices are tied to a limitation linked to insignificant extra solution data activity, i.e. receiving data. It merely describes the type of data that was received, i.e. data that has been acquired by devices, but does not expressly incorporate such devices into the claimed non-transitory computer readable medium. The 101 Claim Rejections of claims 20 and 21 are being maintained. 
	  
Applicant argues the outstanding 103 Claim Rejections. Applicant argues that claim 1 is allowable as it has been amended to incorporate the allowable subject matter of independent claim 11. 
The examiner respectfully disagrees as the prior Office Action indicated that claim 11 was allowable due to its dependent upon dependent claim 10. However dependent claim 10 was object to as allowable because the prior 101 Claim Rejections included dependent claim 10. Claim 11 was allowable because it resolved to the 101 issues present in dependent claim 10. Since dependent claim 10 was not also incorporated into independent claim 1, the applicant’s argument is not persuasive. A new rejection has been provided to address newly amended independent claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865